Citation Nr: 0708107	
Decision Date: 03/19/07    Archive Date: 04/09/07	

DOCKET NO.  05-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent prior to May 
13, 2003, and to a 70 percent evaluation from May 13, 2003. 

2.  Entitlement to an effective date prior to May 13, 2003, 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
However, a review of the procedural history is necessary in 
order to fully understand the need for the further 
development in this case.  

The record reflects that the veteran filed a claim for 
service connection for PTSD on May 11, 1993.  After the RO 
denied that claim in a rating decision dated in August 1994, 
a BVA decision dated in August 2001 subsequently granted 
service connection for PTSD.  The RO then effectuated the 
Board's decision in an October 2001 rating decision and 
assigned a 50 percent evaluation from May 11, 1993.  The 
Board also remanded the appellant's claim for non-service-
connected pension benefits.  The veteran was so notified of 
the RO's rating action by letter dated in November 2001.

In November 2001 the RO issued a rating decision in this 
matter, apparently on the review of another, yet unnamed 
veteran's VA claims folder.  Such is evidenced by a reading 
of the November 2001 rating decision, as it reflects 
inaccurate information as to the appellant's military unit 
experience; employment history; dates of medical examinations 
and personal and Board hearings, rating actions and Board 
decisions, among other information.  The appellant was 
apprised of the rating action by letter dated in December 
2001.



In substance, the November 2001 rating decision which 
effectuated the Board's August 2001 decision granting service 
connection for PTSD increased the valuation for the veteran's 
PTSD from 50 percent to 100 percent, effective May 11, 1993.  
However, that rating decision was based on a procedural 
history clearly not applicable to the veteran's case.  For 
example, the rating decision notes that the veteran's claim 
for service connection for PTSD had been denied in a rating 
decision in June 1990 but a BVA decision in August 1994 
granted the claim.  The RO then notes that an October 1995 
rating decision effectuated the Board's decision and assigned 
a 50 percent evaluation from March 1989.  However, none of 
these adjudicative matters pertain to the veteran's claim for 
service connection for PTSD or its subsequent procedural 
history.  

The November 2001 rating decision granted a 100 percent 
evaluation for the veteran's PTSD effective from the date of 
his claim.  In its rating action, the RO also did not 
readjudicate the appellant's claim for non-service-connected 
pension benefits, and instead mischaracterized the issue as 
one involving a claim for a total disability rating based 
upon individual unemployability.  

Because of its erroneous reading of the procedural record, 
the RO further found that the granting of a 100 percent 
schedular disability evaluation for PTSD rendered moot what 
it mistakenly noted to be a claim for a total rating.  As 
noted, however, in its decision of August 2001, the Board did 
not remand, nor note a pending claim for a total schedular 
rating.  What then remained pending was the claim for non-
service-connected pension benefits.  

In January 2002, a rating decision then identified clear and 
unmistakable error in the November 2001 rating action, 
evaluations assigned for the veteran's PTSD and assigned a 
50 percent evaluation from May 11, 1993, and a 100 percent 
evaluation from December 1, 2001.  At that time a claim for a 
total evaluation based on individual unemployability was 
deferred, and the appellant's claim for non-service-connected 
pension benefits was granted.  

A July 2002 rating decision then reduced the evaluation for 
the veteran's PTSD from 100 percent to 50 percent effective 
October 1, 2002, 60 days following the date of the rating 
decision.  The veteran then expressed disagreement with the 
July 2002 rating decision and requested a personal hearing.  
The veteran's personal hearing was subsequently canceled, but 
the RO did not address the veteran's Notice of Disagreement 
by issuing a Statement of the Case to the veteran's 
disagreement with what was essentially the initial evaluation 
assigned for the veteran's PTSD.  

A rating decision dated in June 2004 subsequently increased 
the evaluation for the veteran's PTSD to 70 percent effective 
May 13, 2003.  That rating decision also assigned a total 
evaluation based on individual unemployability due to 
service-connected disabilities from May 13, 2003.  The 
veteran expressed disagreement with the effective date 
assigned.  

Thus, the veteran has expressed disagreement with the initial 
evaluation assigned for his PTSD, including the 50 percent 
evaluation assigned prior to May 13, 2003, and the 70 percent 
evaluation assigned from that date.  Since the RO has not 
issued a Statement of the Case with respect to this matter, 
this matter must be returned to the RO via the AMC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board has not reviewed either of the claims as to their 
merits.  However, the record indicates that the appellant has 
consistently reported an inability to sustain employment 
since an incident in 1993, when he was discharged or resigned 
from employment after having a decompensation episode while 
employed by a pharmaceutical company.  The appellant is 
therefore advised, and will be readvised by the RO/AMC to 
submit documentation substantiating this incident and his 
continued inability to sustain employment since that time.  

The Board also notes, with respect to both the claim for 
higher initial evaluation for the veteran's PTSD and for an 
earlier effective date for the total evaluation that the RO 
has not provide notice to the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Since the United States Court of 
Appeals for Veterans Claims has strictly construed the VA's 
obligation to provide such notice, this matter must be 
addressed prior to further appellate review.

Therefore, the case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO/AMC will provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
the his claim for a higher initial 
evaluation for his PTSD, and his claim 
for an effective date prior to May 13, 
2003, for a total evaluation based on 
individual unemployability due to 
service-connected disabilities.  The 
RO/AMC will specifically advise the 
appellant to submit substantiating 
documentation as to his termination or 
resignation from employment in 1993, 
alleged by the appellant to have been 
occasioned by an episode of PTSD.  The 
RO/AMC will obtain any records noted by 
the appellant, and associate them with 
the claims folder.  

2.  The RO should issue a Statement of 
the Case in response to the veteran's 
disagreement with the initial evaluation 
assigned for his PTSD.  The veteran and 
his representative should be clearly 
advised of the need to submit a 
Substantive Appeal following the issuance 
of the Statement of the Case should the 
veteran desire to have this matter 
considered in connection with his current 
appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis if any 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



